                                 UNITED STATES DISTRICT COURT
                                       District of New York


UNITED STATES OF AMERICA, )                                  Case No: 21-MJ-50
      Plaintiff,          )
      versus              )
                          )
Kaveh L. Afrasiabi,       )
      Defendant.          )



 DEFENDANT’S STATEMENT TO THE COURT AT THE STATUS HEARING ON JULY 14,
                                2021


Your Excellency, Honorable Judge Edward Korman:


        I wish to take this opportunity to reiterate that contrary to the US Government’s assertions, I never
engaged in any conspiracy to violate the US laws and until my arrest by the FBI in January, 2021, I never
thought that my consulting role with the Mission of Iran to United Nations was unlawful. To reiterate,
various Iranian ambassadors to UN, beginning with ambassador Javad Zarif in 2007, repeatedly assured
me that under UN rules Iran was entitled to two outside consultants and that it was perfectly legal. I was
repeatedly asked by Iran’s Mission to UN to send copies of my passport, green card, and cori report, to
submit to UN, which I did, most recently in late 2020, a few months prior to my arrest. I received checks
from a UN Credit Union account and deposited in my account at Chase Manhattan Bank, until the bank
closed my account because of the Iran connection. I used my rapport with the Iranians to help the cause
of nuclear non-proliferation and that of various US prisoners in Iran, including the three American hikers,
the FBI agent missing in Iran, and professor Halleh Esfandiari, with a measure of success, as well as to
steer the Iranian government in the direction of moderation, tolerance, and rapprochement with the West.
As a nuclear expert, I fully supported the Iran nuclear agreement, which resulted in Iran’s dispensing
with over 95 percent of its enriched uranium and was a stepping stone in US-Iran normalization, and I
wrote books and articles advocating the cause of US-Iran dialogue and reconciliation. In addition, I took
part in several rounds of US-Iran Track II diplomacy, including at US association of UN in New York,
and interacted with various US former ambassadors with the full knowledge of US Government. I
repeatedly appeared in the US Government network, Voice of America, consistently favoring dialogue
and reconciliation between US and Iran. I have already provided ample evidence of my (highly-praised)
scholarship in political science and comparative theology to the court, and I am aghast by the serious
damage to my scholarly record as a result of the present charges. My conscience is clear: I have a long
record as a peace activist, focusing on de-escalation of tensions between two hostile nations, while
defending women’s rights in Iran, criticizing extremism, founding an inter-faith outfit, Global Interfaith
Peace, and upholding international norms, e.g., by founding “UN & the world” on social media and
contributing to UN publications, as can be readily ascertained by my video presentation on UN and
sustainable development (link below):
https://www.facebook.com/watch?ref=search&v=2389103368028503&external_log_id=6c0236bc-
81fd-4616-bfb3-d9518cee2a64&q=un%20%26%20the%20world
         Also, I wish to reiterate that I am an educator and have done post-doctoral research at Harvard
University, UC Berkeley, and State University of New York at Binghamton (Center for the Study of
World Civilizations and Center for Democratic Performance). I have devoted a lion share of my adult
life as an educator, teaching at Framing State College, University of Massachusetts at Lowell, Boston
University, Northeastern University, Tufts University, Babson College, and Bentley University. I have
rave letters of recommendation from my superiors at these colleges, which I would be happy to submit
to the court. Also, I have worked closely with Mr. Chris Wallace of Fox News on two occasions with
respect to Iran, just as I did with the elder Mike Wallace as a consultant to CBS’ “60 Minutes.” I have
already proffered a letter of late Mr. Mike Wallace praising my scholarly output.
         Sadly, irrespective of my academic credential, I am also a victim of gross human rights abuses in
US and my civil and constitutional rights have been repeatedly violated with impunity. I am a former
pro se plaintiff in the civil rights action, Afrasiabi versus Harvard, at the federal court in Boston that went
to a 10-day jury trial and then was ultimately disposed of by the full bench of US Supreme Court in 2002,
and it is indeed ironic that the recent FBI arrest coincided with the 25th anniversary of my wrongful arrest
and incarceration by Harvard police on trumped up charges, which were dismissed and led to my civil
action aforementioned. I have endured repeated episodes of police brutality in retaliation against me
since then, case in point in 2010 I was falsely accused of not having paid a 1986 ticket by Cambridge
police, that nearly killed me in the back of their patty wagon similar to the case of Mr. Freddie Gray in
Baltimore. I have submitted a complaint to the Civil Rights Division of US Justice Department,
requesting an investigation of the repeated abuses of my human rights in Massachusetts, awaiting a
response. Several years ago, I reached out to the then Senator John Kerry as a Massachusetts resident,
requesting a US Justice Department investigation, which was declined by the Justice Department per a
letter sent to me by Mr. Kerry back then. I have also filed a number of complaints to UN Human Rights
Council and various rights organizations regarding my mistreatment in the Commonwealth of
Massachusetts, which have resulted in head injuries to me, still affecting me.
         In conclusion, in my humble opinion, it is unfair to subject a 64 year-old Iranian-American
academic who has devoted himself to the noble causes abovementioned and who has suffered grievously
in the past to the trials and tribulations of the present charges that stem from a basic misjudgment of the
nature of my work as a responsible social scientist committed to the cause of peace, dialogue, and
harmony between nations.

Respectfully Submitted,


Kaveh L. Afrasiabi. Pro Se

Certificate of Copy: A true copy of this Statement has been served on the Plaintiff on this date, July 12,
2021, under the pains and penalties of perjury.

Kaveh Afrasiabi
